Case 1:19-cv-21017-NLH-KMW Document 10 Filed 07/20/20 Page 1 of 3 PageID: 70



                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY


    NEW JERSEY BUILDING LABORERS’        1:19-cv-21017-NLH-KMW
    STATEWIDE BENEFIT FUNDS and
    THE TRUSTEES THEREOF,                MEMORANDUM OPINION

                   Petitioners,

          v.

    JOHN D. LAWRENCE, INC.,

                   Respondent.


HILLMAN, District Judge

      WHEREAS on December 4, 2019, Petitioners New Jersey

Building Laborers’ Statewide Benefit Funds and the trustees

thereof (collectively, “Petitioners”), filed a motion to confirm

an arbitration award entered on consent of the parties pursuant

to the Federal Arbitration Act, 9 U.S.C. §§ 9 and 13 (“FAA”)

(ECF Nos. 2) (the “Motion”); and

      WHEREAS pursuant to Local Civil Rule 7.1(d)(4), Petitioners

filed a statement indicating that no brief was necessary in

support of their Motion; and

      WHEREAS on January 8, 2020, Respondent John D. Lawrence,

Inc. (“Respondent”) filed an “affidavit in opposition” to

Petitioner’s Motion (ECF No. 8) (the “Affidavit”); and

      WHEREAS the Affidavit was executed by James A. Parry,

Respondent’s President; and
Case 1:19-cv-21017-NLH-KMW Document 10 Filed 07/20/20 Page 2 of 3 PageID: 71



      WHEREAS the Affidavit purports to represent that various

payments were made by Respondent to Petitioner in 2017; and

      WHEREAS while Local Civil Rule 7.1(d)(2) contemplates that

opposition papers must include a brief, Respondent does not

submit one to this Court or otherwise provide context for the

Affidavit; and

      WHEREAS Section 9 of the FAA sets forth the procedures

under which arbitration awards are to be confirmed by district

courts.    The statute provides that the district court must grant

a petition to confirm an arbitration award if it is properly

brought within one year of the date of the award, unless one of

the statutory bases for vacating or modifying the award is

established.    See 9 U.S.C. §§ 10, 11; and

      WHEREAS “Courts play a very limited role in reviewing the

decision of an arbitrator appointed pursuant to a collective

bargaining agreement.”      CITGO Asphalt Refining Co. v. PACE

Workers Int’l Union Local No. 2-991, 385 F.3d 809, 815 (3d Cir.

2004).    A court reviews an arbitration award “under an

‘extremely deferential standard,’ the application of which ‘is

generally to affirm easily the arbitration award.’”          Hamilton

Park Health Care Ctr. v. 1199 SEIU United Healthcare Workers E.,

817 F.3d 857, 861 (3d Cir. 2016) (quoting Dluhos v. Strasberg,

321 F.3d 365, 370 (3d Cir. 2003)); and

      WHEREAS Respondent’s affidavit does not identify any
Case 1:19-cv-21017-NLH-KMW Document 10 Filed 07/20/20 Page 3 of 3 PageID: 72



statutory basis for rejecting the arbitration award; and

      WHEREAS the Court finds no independent reason to reject the

award, particularly since Respondent consented to its entry; and

      WHEREAS Respondent’s purported partial satisfaction of the

arbitration award is no basis to reject it; and

      WHEREAS therefore, the Court will issue an order granting

Petitioner’s Motion and will enter judgment, as Petitioner has

requested, in favor of Petitioner and against Respondent.



Date: _July 18, 2020                     s/ Noel L. Hillman
At Camden, New Jersey                   NOEL L. HILLMAN, U.S.D.J.
